DeviN, J.
From an examination of the record and the evidence offered it is apparent that the findings of Judge Nettles, in so far as they refer to the appellants, were supported by the evidence, and that the judgment holding them to have willfully violated the provisions of the restraining order must be upheld. See Royal Cotton Mill v. Textile Workers Union, 234 N.C. 545, 67 S.E. 2d 755; Erwin Mills v. Textile Workers, 235 N.C. 107, 68 S.E. 2d 813; Safie Mfg. Co. v. Arnold, 228 N.C. 375, 45 S.E. 2d 577.
Appellants’ exception on the ground that the court did not specifically denominate his conclusions of law as such, cannot be sustained. While the judgment might have been stated more orderly, it sufficiently appears that the facts found were fully stated and that the conclusions of law were based thereon. The judgment sufficiently adjudicated the guilt of the appellants for willful disobedience of an order lawfully issued by the Superior Court having jurisdiction. G.S. 5-1 (4). Dailey v. Ins. Co., 208 N.C. 817, 182 S.E. 332.
Judgment affirmed.
Winbosne and Higgins, JJ., took no part in the consideration or decision of this case.